Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 3-11-2021 amendment was received.  Claims 1, 12, 17, 20-21, and 23 were amended.  Claims 2-9, 13-16, 18-19, and 22 were cancelled.  Claims 1, 12, 17, 20-21 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claim 1 was amended to include the subject matter of previous Claims 7-9.  As such, for the reasons discussed in re the 2-10-2021 Non-Final Rejection, page 20, regarding Claim 9, Claim 1 is allowable.   Claim 10 is allowable by virtue of its dependence to Claim 1. 

Claim 12 was amended to include the subject matter previous claims 19, 22, and some scope from Claim 17.  As such, for the reasons discussed in the 2-10-2021 Non-Final Rejection, Pgs. 20-21, regarding Claim 19, Claim 12 is allowable.  Claims 17, 20-21 and 23 are allowable by virtue of their dependence to Claim 12. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786.  The examiner can normally be reached on Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/JONATHAN G RILEY/           Primary Examiner, Art Unit 3724